Citation Nr: 1451913	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  09-33 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a prostate disability.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a back disability.

4.  Whether new and material evidence has been received to reopen a claim of service connection for a skin disability.

5.  Whether new and material evidence has been received to reopen a claim of service connection for a headache disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs

ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1966 to November 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2008 and August 2012 rating decisions of an Oakland, California Department of Veterans Affairs (VA) Regional Office (RO).  In his September 2009 substantive appeal, the Veteran requested a hearing before the Board, but in October 2011, he withdrew the request.  A March 2014 rating decision granted the Veteran service connection for posttraumatic stress disorder (PTSD), which claim had also been on appeal. 

The issues of service connection for tinnitus and for a back disability (on de novo review) are being REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  There is no competent evidence that the Veteran has a prostate disability or that such disability may be related to his service.

2.  An unappealed April 1991 rating decision denied the Veteran service connection for a back disability based essentially on a finding that such disability was not shown to be related to his service.

3.  Evidence received since the April 1991 rating decision includes new lay statements which suggest the Veteran's current back disability may be related to an injury in service, relate to an unestablished fact necessary to substantiate the claim of service connection for a back disability, and raise a reasonable possibility of substantiating the claim.

4.  An unappealed July 1995 rating decision denied the Veteran's claim of service connection for a skin disorder (then diagnosed as atopic dermatitis) based essentially on a finding that such disability was not shown to be related to his service.

5.  Evidence received since the July 1995 rating decision does not tend to show that any diagnosed skin disability may be etiologically related to the Veteran's service (to include as due to exposure to Agent Orange); does not relate to the unestablished fact necessary to substantiate a claim of service connection for a skin disability; and does not raise a reasonable possibility of substantiating such claim.. 

6.  An unappealed April 1979 rating decision denied the Veteran service connection for migraine headaches based essentially on a finding that such disability was not shown to be related to his service.

7.  Evidence received since the April 1979 rating decision does not tend to show that the Veteran has a headache disability that is related to his service; does not relate to an unestablished fact necessary to substantiate a claim of service connection for a headache disability; and does not raise a reasonable possibility of substantiating such claim..


CONCLUSIONS OF LAW

1.  Service connection for a prostate disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).  

2.  New and material evidence has been received, and the claim of service connection for a back disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014). 

3.  New and material evidence has not been received, and the claim of service connection for a skin disability may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014). 

4.  New and material evidence has not been received, and the claim of service connection for a headache disability may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.  By correspondence dated in January 2008, July 2008, May 2011, and January 2013, VA notified the Veteran of the information needed to substantiate and complete his claims for service connection for a prostate disability, a back disability, a skin disability, and a headache disability, to include notice of the information that he was responsible for providing and what evidence VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates.  The July 2008 and January 2013 letters also provided him the notice required in claims to reopen in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006).  With respect to the skin disability claim, the July 2009 statement of the case (SOC) provided him Kent-compliant notice, specifically advising him why his claim was previously denied.  The claim was subsequently readjudicated in a March 2014 supplemental SOC (SSOC).  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and postservice treatment records are associated with the record.  The RO did not arrange for a VA examination/opinion with regard to the claim of service connection for a prostate disability.  Absent any competent evidence suggesting that the Veteran may have a diagnosis of a prostate disability or that such disability might be related to his service, an examination to secure a medical nexus opinion is not necessary, as even the low threshold standard (as to when an examination is needed) endorsed by the Court in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  See 38 C.F.R. § 3.159(c)(4).  The duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach in a claim to reopen until/unless the previously denied claim is reopened.  38 C.F.R. § 3.159(c)(4)(iii).  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is also met.  

Service Connection - Prostate Disability

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
 
To substantiate a claim of service connection, there must be evidence of: A current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran contends that he has an unspecified prostate disability due to exposure to Agent Orange/herbicides in service.  

The record shows that the Veteran served in Vietnam (and is presumed to have been exposed to herbicides therein).  His STRs are silent for complaints, treatment, or diagnosis of a prostate disability.  On November 1969 service separation examination, his genitourinary system was normal on clinical evaluation.  Postservice treatment records are also silent regarding a prostate disability.

The threshold question that must be addressed here (as with any claim seeking service connection) is whether the Veteran actually has the disability for which service connection is sought.  In the absence of proof of a present disability, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There is no evidence in the record showing that the Veteran now has (or at any time during the pendency of the appeal has had) a prostate disability.  The Veteran is not competent to establish a diagnosis of an internal disability/disease, such as a prostate disorder, by his own observation/opinion.  Such diagnosis requires medical expertise (and diagnostic studies).  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran is a layperson; and has not cited to any supporting medical opinion or medical literature; his self-diagnosis of a prostate disability has no probative value.

As there is no competent evidence that shows or suggests that the Veteran has a prostate disability, he has not presented a valid claim of service connection for such disability.  See Brammer, 3 Vet. App. at 225.  Accordingly, the appeal in this matter must be denied.  Gilbert, 1 Vet. App. at 56.
New and Material Evidence

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105 (West 2002).  However, a claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108 (West 2002).

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).  In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the Court concluded that a determination as to whether evidence is new is separate from a determination as to whether the evidence is material.  If the Board determines that the evidence is not new, then it is not necessary to continue the analysis to determine whether it is material.  Id. at 327.

Back Disability

An April 1991 rating decision denied the Veteran service connection for a back disability based essentially on a finding that such disability was not shown to be related to his service.  He did not file a notice of disagreement with that decision or submit evidence within the following year, and it is final based on the evidence of record at the time.  38 U.S.C.A. § 7105.

Evidence of record at the time of the April 1991 rating decision included the Veteran's statements that he injured his back in service and his STRs, which show that he listed back trouble in his report of medical history on service separation examination, but that on the November 1969 separation examination itself, his spine was normal on clinical evaluation.

Evidence received since the April 1991 rating decision includes lay statements from two former fellow servicemen who stated they served with the Veteran and attest that he injured his back in service.  This evidence was not in the record in 1991, and is new.  It pertains to an unestablished fact necessary to substantiate the claim of service connection for a back disability as it identifies a possible etiology for current back disability, and thus raises a reasonable possibility of substantiating such claim.  Consequently, and in light of the "low threshold" standard for reopening endorsed by the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board finds that the evidence is both new and material, and that the claim of service connection for a back disability may be reopened.  De novo consideration of the claim is addressed in the remand below.

Skin Disability

A July 1995 rating decision denied the Veteran service connection for atopic dermatitis based essentially on a finding that such was not shown to be related to his service.  He did not file a notice of disagreement with that decision or submit evidence within the following year, and it is final based on the evidence of record at the time.  38 U.S.C.A. § 7105.

Evidence of record at the time of the July 1995 rating decision included the Veteran's statements attributing his skin disability to exposure to Agent Orange in service, his STRs which are silent for complaints, treatment, or diagnosis of a skin disability, and postservice treatment records, including a VA examination report, showing various skin diagnoses.  There was no evidence relating any diagnosis of a skin disorder to the Veteran's service (to include as due to exposure to Agent Orange therein).

Since the July 1995 rating decision, the Veteran has submitted numerous additional treatment records showing continuing skin complaints and diagnoses of various skin disorders.  He continues to maintain that they are related to his exposure to Agent Orange in service.  The evidence submitted does not include a medical opinion indicating that any skin disorder diagnosed is related to the Veteran's service (or to exposure to Agent Orange).  Significantly, no diagnosis in the record is listed among those found to be related to exposure to Agent Orange (for which a presumption of service connection is available).  See 38 C.F.R. § 3.309(e).  Therefore, this evidence, while new (in the sense that it was not previously in the record) is not material.  It does not show, or tend to show, that any skin disability diagnosis the Veteran has assigned may be related to his service.  The Veteran's own reiterated allegations that his skin diagnoses are related to Agent Orange are without any probative value.  He is a layperson without any demonstrated medical expertise, and is not competent to, by his own opinion, relate a current diagnosis of a skin disability to a remote environmental exposure.  He does not cite to any supporting medical opinion or medical literature.  See Jandreau, 492 F.3d at 1376-77.  Accordingly, the Board finds that even under the "low threshold" standard [for reopening] endorsed by the Court in Shade, 24 Vet. App. at 110, new and material evidence has not been received, and that the claim of service connection for a skin disability may not be reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Headache Disability

An April 1979 rating decision denied the Veteran service connection for migraine headaches based on a finding that such disability was not manifested in, or shown to be related to, his service.  He was notified of, and did not timely file a notice of disagreement with, that decision (or submit additional evidence within a year following).  It became final based on the evidence of record at the time.  38 U.S.C.A. § 7105.  

Evidence of record at the time of the April 1979 rating decision includes STRs showing that the Veteran reported a severe headache in October 1967 and was placed on light duty and a normal neurologic evaluation on November 1969 separation examination.

Evidence received since the April 1979 rating decision includes postservice treatment records, which while new, are not material because they do not show or tend to show that the Veteran has a headache disability which may be related to his service.  He was advised that to reopen this claim, he would need medical evidence such as a doctor's opinion that his headaches are related to his service.  He did not submit such evidence.  

For the reasons stated above, even considering the "low threshold" standard outlined by the Court in Shade, 24 Vet. App. at 110, the Board finds that new and material evidence has not been received, and that the claim of service connection for a headache disability may not be reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

Service connection for a prostate disability is denied.

The appeal to reopen a claim of service connection for a back disability is granted.

The appeal to reopen a claim of service connection for a skin disability is denied.

The appeal to reopen a claim of service connection for a headache disability is denied.


REMAND

The Veteran contends that he has tinnitus due to exposure to noise in service.  Although he denied having such disability on August 2008, January 2012, and January 2013 VA examinations, tinnitus is generally diagnosed based on subjective complaints (by the person experiencing it) and generally not capable of objective confirmation.  As the Veteran has asserted in his claims/argument that he has tinnitus, it may reasonably be conceded that he has such disability (or has had it during the pendency of this claim).  His service personnel records show he served as a munitions specialist.  Given the assumed nature of the duties associated with such specialty, it may reasonably be conceded that he was exposed to some level of noise trauma in service.  What remains necessary to substantiate this claim is evidence of a nexus between the tinnitus and the Veteran's service/noise trauma therein.  As the matter of a nexus between current tinnitus and remote noise trauma is a medical question, an examination to secure a medical advisory opinion in the matter is necessary.  Notably, the Veteran has established service connection for hearing loss as related to noise trauma in service.    

Furthermore, as the decision above reopened the Veteran's claim of service connection for a back disability, the analysis proceeds to de novo review of such claim.  In Hickson v. Shinseki, 23 Vet. App. 394 (2010), the Court held that where the Board reopens a claim but the RO did not, the reopened claim must be remanded for RO initial consideration unless there is a waiver of such consideration by the Veteran or the Board finds that no prejudice would result from the Board's initial adjudication of the reopened claim.  The Board is unable to find that the Veteran would not be prejudiced by its adjudication of his reopened claim at this time.  Accordingly, a remand to afford the AOJ opportunity for initial consideration of the reopened claim is necessary.  

Notably, as the evidence the Veteran has presented includes lay statements suggesting that he may have a back disability related to an injury in service, the Board finds that the low threshold of McLendon, 20 Vet. App. at 79 is met, and that an examination to secure a medical nexus opinion in this matter is warranted.

Accordingly, the case is REMANDED for the following:

1.  Obtain updated records of all VA or private evaluations and treatment the Veteran has received for tinnitus and for his back. 

2.  Arrange for the Veteran's record to be forwarded to an audiologist for review and an opinion regarding the etiology of his tinnitus.  Based on review of the entire record (and noting that his MOS in service was munitions specialist and that VA has awarded him service connection for hearing loss as related to noise trauma in service), the consulting audiologist should offer opinions that respond to the following:

What is the most likely etiology for the Veteran's tinnitus?  Specifically, is it at least as likely as not (a 50% or better probability) that it is due to his exposure to noise trauma in service?  

If the tinnitus is determined to be unrelated to noise trauma in service, identify the etiology for the tinnitus considered more likely.

The examiner must include rationale with all opinions.  If the tinnitus is determined to be unrelated to service/noise trauma therein, the explanation should include the basis (with citation to medical literature) for dissociating the etiology of tinnitus from the acknowledged etiology of the Veteran's service-connected hearing loss.

3.  Also arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of his current back disability(ies).  The entire record (to specifically include this remand) must be reviewed by the examiner in connection with the examination.  Any tests or studies deemed necessary must be completed.  Based on a review of the record and examination of the Veteran, the examiner should:

(a)  Identify (by medical diagnosis) any (and each) back disability entity found.

(b)  Identify the likely etiology for each back disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that such is related to service, to include as due to an injury therein.

The examiner must explain the rationale for all opinions, specifically acknowledging lay statements submitted by the Veteran.

4.  Then review the record, arrange for any further development indicated, and readjudicate the claims of service connection for tinnitus and a back disability.  If either remains denied, issue an appropriate SSOC and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


